Citation Nr: 1820887	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and recurrent acute bronchitis, and to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Regional Office (RO) in Newark, New Jersey which denied entitlement to the benefit currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in November 2011 to present testimony on the issue on appeal.  

This appeal was previously before the Board in February 2016.  The Board denied entitlement to service connection at that time.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and a Joint Motion for Remand (JMR) was issued in April 2017, wherein both parties agreed that additional evidentiary development was warranted to comply with prior Board remand instructions.  As such, the Board issued an additional remand in June 2017 to request the necessary development in the form of an addendum medical opinion.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has now been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's respiratory system was clinically evaluated as normal at the April 1969 medical examination at the time of his enlistment.  He is presumed to have been in sound condition at the time of entrance into service. 

2.  The Veteran has credibly described experiencing symptoms of bronchitis during service, and persistently since that time. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria to establish service connection for recurrent bronchitis have been met.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome herein - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is currently necessary.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. §§ 1111, 1137.  Only conditions recorded in examination reports are to be considered as noted.  

If no such condition is recorded on the examination report as abnormal, the Veteran is entitled to the presumption of soundness and is considered to have been in sound condition upon service entry.  38 C.F.R. § 3.304(b).  In that case, the burden then shifts to VA to rebut the presumption of soundness, identifying clear and unmistakable evidence that a Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In the absence of such clear and unmistakable evidence, as is the case here, the analysis reverts to one of direct service connection.  

Direct service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain or coughing.  See Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown, 6 Vet. App. 465. 

Finally, after careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service Connection Analysis for a Respiratory Disorder

The Veteran contends that he suffered from bronchitis as a child, which worsened in service.  The Veteran also relates that his father had tuberculosis and the Veteran believes that he may have inherited a propensity for weak lungs and has experienced bronchitis since childhood.  Board hearing transcript, November 2011.
The Veteran has also stated that his respiratory disorders are now "induced by stress" but acknowledges that he is not a doctor, only that he notices that when he is under particularly stressful circumstances, to include circumstances related to his service-connected PTSD, that his respiratory condition seems to be worse.  Id.  

The Board first considers whether the Veteran's respiratory disorder is shown to have existed prior to active service.  On the report of medical history at enlistment, the Veteran reported that he lived with someone who had tuberculosis, as well as having been treated for bronchitis as a child, but denied having ear, nose or throat trouble, chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in chest, or a chronic cough.  Service treatment record, April 1969.  

At enlistment, the Veteran's nose, sinuses, ears, mouth, and throat were all clinically evaluated as normal, as reflected on the April 1969 report of medical examination within the service treatment records.  In the absence of a preexisting disorder noted on the examination report at the Veteran's entry into service, the Veteran is entitled to the presumption of soundness.  38 C.F.R. § 3.304(b).  

Therefore, the questions is whether there is clear and unmistakable evidence that the Veteran's respiratory disorder both preexisted service and was not aggravated or worsened by service.  See Wagner, 370 F.3d at 1096.  In this case, the Veteran asserts that he commonly experienced bronchitis as a child.  The historical evidence of record regarding the Veteran's bronchitis, both as to the nature and history of the condition during childhood, and whether there was any increase in severity or frequency of symptoms during service, is not clear and unmistakable.  Opinions on this matter may differ given the Veteran's lay reports of symptoms experienced.  As such, the Board finds that VA has not met the burden to rebut the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the Board now turns to a typical direct service connection analysis. 

The Veteran is shown to have a diagnosis of recurrent bronchitis during the current appeals period.  See, e.g., VA medical opinions, September 2015& October 2014.   Bronchitis is defined as an inflammation of a bronchus or bronchi.  There are both acute and chronic varieties.  Symptoms usually include fever, coughing and expectoration.  Chronic forms may involve secondary changes to lung tissues.  Dorland's Illustrated Medical Dictionary  256 (31st ed. 2007).  

During service, in January 1970, service treatment records document the diagnosis of an upper respiratory infection after the Veteran reported being sick for one week.  The record reflects both that there was no rhinorrhea or cough, and that there was a cough that was non-productive at the time, thus, the record is unclear as to whether or not a cough was present at the time.  Then, in October 1970, the Veteran reported experiencing sore throat with slight head congestion for a two day duration.  The diagnosis on this occasion was for pharyngitis, or inflammation of the throat with dryness and pain.  See Service treatment records, October & January 1970; see also Dorland's Illustrated Medical Dictionary 1446. 

While the Veteran is not competent to diagnose the existence of bronchitis, he is competent to describe the first-hand experience of having symptoms such as fever, coughing or expectoration.  The Veteran has reported that he has experienced problems such as these, referred to as chronic intermittent bronchitis, since childhood.  Private treatment records, July 2008.  In hearing testimony provided in November 2011, the Veteran described experiencing symptoms of bronchitis, compounded with seasonal allergies throughout his service.  In a June 2008 statement from Dr. H, the Veteran was also noted to have reported recurrent episodes of bronchitis over many years.  A number of private treatment records reflect this Veteran's post-service history of recurrent bronchitis.  See, e.g., Private treatment record, February 2011.  

When consideration is given to the evidentiary record as a whole, the Board finds the Veteran is credible to describe experiencing persistent symptoms such as a cough, recurring both during service and since that time.  Given that position, along with regular and repeated diagnoses of bronchitis since service, reasonable doubt is resolved in the Veteran's favor, and service connection for bronchitis is warranted. 


ORDER

Service connection for bronchitis is granted. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


